UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1160



YU CHEN,

                                                         Petitioner,

           versus


JOHN ASHCROFT,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-713-644)


Submitted:   September 8, 2004         Decided:   September 24, 2004


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Linda S. Wernery, Senior
Litigation Counsel, William C. Minick, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Yu Chen, a native and citizen of the People’s Republic of

China, petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying as untimely her motion to reopen removal

proceedings. We have reviewed the record and the Board’s order and

find no reversible error.   Accordingly, we deny the petition for

review on the reasoning of the Board.       See In re: Chen, No.

A77-713-644 (B.I.A. Jan. 13, 2004); see also William v. INS, 217

F.3d 340, 342-43 (5th Cir. 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                              - 2 -